In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Suffolk County (Werner, J.), dated April 2, 2003, which denied their motion to vacate an order of the same court dated January 9, 2002, granting the defendants’ respective motions for summary judgment dismissing the complaint insofar as asserted against each of them, upon the plaintiffs’ default in opposing the motions.
Ordered that the order is affirmed, with costs.
In order to establish entitlement to vacatur of the prior order, the plaintiffs were required to demonstrate both a reasonable excuse for their defaults and a meritorious cause of action (see Roussodimou v Zafiriadis, 238 AD2d 568 [1997]). The plaintiffs failed to satisfy this standard.
Accordingly, the Supreme Court providently exercised its discretion in denying the plaintiffs’ motion to vacate. Prudenti, P.J., Florio, H. Miller, Schmidt and Cozier, JJ., concur.